Title: III-B. Schedule B: General Account of the Estate, c.October 1759
From: Washington, George
To: 



[c.October 1759]



1757 The Estate of Daniel Parke Custis Esqr. deceasd
Current Money


Dr



To Mrs Martha Custis for Sundrys paid on Acct of the Estate viz. for



Funeral Expences. to Charles Crump for makg & lin[in]g a Coffin 3.4.6; Robt Clopton assisting about Ditto £1; the Reverend Mr [David] Mossom for a Funerl Sermn 3.4.6.
£  7. 9.  


Debts due from Colo. Custis in his lifetime. Vizt to Thomas Dixon for two Cheeses 1.1.4; George Brett for building a S[c]hooner £20; John Wollaston for 3 Pictures £60.4.; Richd Chamberlayne for Plank £4; Doctr [John] Amson for Attendance £8.12.; George Taylor for Ballance of his acct provd 1.3.10½; Stephen F. Hoomes for Iron £2.12.; Colo. Wm Macon for a Bill of £40 Sterl. £58; Barthw Dandridge for Attorneys Fees 1.12.6; Thos Pasley for Schoolg 2 Children of Ann Smiths £2; John Richmond. Taylor. for work done 1.3.4½; Andrew Marr for the duty of a Pipe of wine £1.13.; James Darnforth for Smiths work 13.18.9; Lyde & Cooper of Bristol for a bale due them 5.0.4.
181. 1. 2


Overseer’s Shares—to Jno. Roan as by his Receipt 4.3.4; Chs Whitlock as by his four Receipts 41.1.8; Epaphroditus Howle as pr his four Receipts 36.7.3; Roger Tandy as by his Receipt £40; Wm Hatton as by ditto 4.3.4; Edward Valentine for his Share of Butter 2.0.7½.
127.16. 2 1/2


Sundries for the Use of the Estate viz. Brick work done by Joseph Pond as by his 3 Rects £1.16; Crops pd Richd Usrey for Potatoe Seed 12/6; Col. [William] Macon for Wheat to sow 4.13.9; Doctors. Dr Scott curg a Negroe Woman’s Finger £2.3; Dr [Kenneth] McKenzie visitg the Coach[ma]n 1.1.6; Fishing. Geo: Brett for a Boat 35/; Jno. Case mendg Saines 2.7.6; Inspection. pd Wm Poindexter £5.3; Do £4; Jas Clarkson £2.10; Wm Graves £3; Law Charges. Barth: Dandridge Attr. Fees 3.1.3; Jno. Mercer & Mr [Robert Carter] Nicholas for retainrs £10.15; Levies, Taxes &ca pd Lain Jones by 2 Rects & Clks fees 23.15.11½ & 4967½; Negroes cloaths vizt Stockings of Burbidge &ca 7s.9d.; pd Sarah & Molly Cook for makg them £3.4; Eliza Langston for Do £2.4; Ann Smith for Do £1;





Current Money


Quitrents pd Mr [John] Blair by Rect 22.10.5; Repairs of a house pd Jno. Wheatley by rect £4.9.; Shoe thread bot of Thos Frame 19s.; Smiths work paid James Darnforth pr Rect 7.17.2; Spinning & weaving pd Jno. Hazlegrove for 2 Wheels £1; pd Sarah Ragland for weavg Virga Cloth 4 times 10.6.2½
118.17.  


To Joseph Valentine for Sundries paid by him on acct of the Estate allowd by Mrs Custis on passing his acct Viz.



Mourning for the family. of Mr Prentis £53.6.10½; Mr [Robert] Stephenson £14.6d.; Mr Franks £7.4.6; Mr [James] Tarpley 5.12.4½; Mr Jno. Carter 1.14.7; Mr [William] Nelson £1.8.6; Jno. Bartley making 20s.; Mrs Carlos do 32/; Mrs [Joanna] McKenzie do 24/5; Nichs Syme 17/8; Cash paid for 2 pr black Stockings 17/; 1 pr black gloves 5/.
89. 3. 5


Debts due from Colo. Custis in his Life time. to Jno. Carter by acct provd £3.14.6; Mr Peter Lyons £1.2.6; Jas Bigs 9/1½; Jno. Greenhow 7/10½
5.14.  


Overseers. a years Wages to himself £80; To Richd Croshire Graves a years ditto £25; James Biggs overseer on the Eastern Shore by Rect £10.16.6
115.16. 6


Sundries for the use of the Estate. Viz. punch at the Appraisement 2s.6d.; Brickwork abt the Graveyard and Monument £16.4; at the Quarters £9.13.; Glaziers Acct £7.11.6; Smiths acct 18/9; Docter’s Accts paid Dr [James] Carter £24.2.3, Dr [Peter] Hay £2.3; Inspection 22 Hhds £5.10, 15 at Littlepages £3.15., 1 at Newcastle 5/; Law charges Writs Sowell 3/6, Peter Lyons Attrs. fees 2.17.6, Benja. Waller Clks fees 6.10.11, Thos Penman Prison fees &ca 3.14.10; Levies Taxes &ca pd the Sherif of hanover 2.6.3, Jas City 12/, King William £6.5, York £11.13s.2½d., paid for 1690 lb. Tobo £14.1.8; Sheep. paid for 35/. from the Eastern Shore & their freight £10.5; Tar. paid for a Barrel 15/ & for 3 horse Collars 15/
 130. 4.10 1/2



£776. 2. 2


Note of the above Tobo 4967½ lbs. there was paid in Tobo left in the house by Colo. Custis at his death 4829½ and for the Balle there was paid to the Sherif 20/ prCt 138
1. 7. 7



£777. 9. 9    




To the ballance to be divided.
[Sterling]

[Current money]


one third to Colo. Washington & his Wife
£1617.18. 0 5/12
&
£7618. 7.11 1/2


one third part to Jno. Parke Custis
1617.18. 0 5/12

7618. 7.11 1/2


& one third to Martha Parke Custis
1617.18. 0 5/12

7618. 7.11 1/2



£4853.14. 1 1/4

£23,632.13. 7 1/2



⟨Each of them to be Chargeable with one third part of any Demands against the Estate and to be entitled to one third part of all Credits to the Estate not containd in this Acct.⟩


Contra
Cr




Sterling money
Current money



   
      
         By the Inventories of the Estate taken in the several Counties of New Kent, in which the Slaves were
      
      
         appraisd to
         £4769. 1. 6
      
   


£ 7268. 6. 5



   
      
         King William
         832.   
      
      
         James City
         60.   
      
      
         York
         2501.   
      
      
         Hanover
         419.   
      
      
         Northampton
         377.   
      
   


1219.11. 6



268. 2. 1



3213. 6.  



474.17. 6



563.16.10


By Bank Stock in England
£1650.  .  



By Goods recd of Robert Cary Esqr. & Compa. in 1758
458. 4.10



of Ditto—1759
346. 2. 8



of ditto by Messrs Oswald in two parcels
23.11.11



of James Gildart Esqr. in 1758
150.18. 4



of ditto in 1759
102.14. 8 3/4



of ditto for Jos: Valentine £25.5.9¾ wch Mr Custis agreed for at

31.12. 3


By Cash in the House at his death £1081.1.6 let out at Interest except

284.17. 6


By Bonds due John Custis Esqr. Viz. from Benja. Hubbard & Jno. Robinson Esqr.

350.  .  


Interest receivd in full to May 4th 1759

47.  . 7


John Robinson Esqr. for £150 Ster: Intt in full £89.3.4 Excha: at 35 pr Ct 83.14.2 paid of in full

322.17. 6


Nathl Edwards Jas Wray and Clemt Read the balle of which due Octr 21st 1749 appears from the receipts endorsd to be

28.  .  


John Blair Esqr. and Jno. Blair Junr
300.  .  



Intt receivd in full to April 23d 1759

51. 4.  


Henry Armistead and William Armistead assignd by Carter Burwell the Bale of wch due dec. 1. 1753 appears from the Receipts endorsd to be
132. 1. 8




To the ballance to be divided. John Mercer (who says it is paid) & Benja. Hubbard datd Novr 6th 1749

100.  .  


By Bonds due Danl Parke Custis Esqr. viz. from Edmond Pendleton and Bernard Moore

200.  .  


Interest recd in full to May 8th 1759

28. 6. 2


Joseph Moreton and Presley Thornton assign’d by Jno. Randolph

300.  .  


Intt recd in full to Mar. 20th 1759

54. 3. 4


The Reverend Mr David Mossum dated April 9th 1756

17. 6. 8


By Protested Bills for Wm Bowler’s Excha. on Jas Gildart Esqr. dated July 11th 1754 & protested April 8th 1755, endorsd D.P. Custis (besides Intt & charge of Protest
90.  .  



By Promissary Notes payable to D.P. Custis on Demand viz. Abner Clopton’s dated Jany 8th 1756

3.  . 4


Edward Pye Chamberlaynes’s dated June 28th 1756

12.  .  


By Mortgages for Francis Foster’s dated Novr 1757 for so much money then lent him on Intt by Mrs Martha Custis out of the money in the House

500.  .  


Intt recd in full till Novr 1758

25.  .  


By Bonds payable to Mrs Martha Custis for money lent by her at Intt Joanna McKenzie Jno. Palmer & Jas Carter for money in the House & Valentine

216.  .  


Intt Recd in full to April 23d 1759

10.16.  


Thos Dansie and Nathl West Dandridge dated Octr 8th 1758 for money in House

100.  .  


Bernard Moore & Jno. Robinson Esqrs. dated Apl 12th 1758 for so much drawn for
1000.  .  



Philip Whitehead Claiborne and Bernard Moore—Do [drawn] £200 Ster.

280.  .  


Intt recd in full to April 25th 1759

14. 5. 9



Burwell Bassett and Presley Thornton—Do [drawn] £1500 Ster.

2100.  .  


Interest recd in full to April 23d 1759

102.16. 3


Wm Dandridge Carter Braxton & P.W. Claiborne for 20.9. Cash & Do [drawn] £300 Ster.

440. 9.  


Interest recd in full till April 29th 1759

22. 0. 5


Thos Moore Carter Braxton P.W. Claiborne & Ber: Moore—Do [drawn] £1000 St.

1400.  .  


Intt recd in full till May 2. 1759

70.  .  


John Mercer Jno. Tayloe & P. Thornton paya. May 12th da[te]d Novr 4th 1758 Do [drawn] £1500 Ster.

2100.  .  


Bartho. Dandridge P.W. Claiborne & Wm Dandridge—Do [drawn] £600 ster.
600.  .  



Interest recd in full till April 23d 1759

39.12.  


Philip Johnston & Ber: Moore for £141.13 due Jno. Custis Esqr. & Do [drawn] £50 ster.

211.13.  


Intt recd in full till April 23d 1759

9. 2. 5


by Profits receivd by Mrs Custis vizt for Fish. by transfer Notes pd Lain Jones £28.6.11; Jos. Ferguson 12/6 besides sundries paid & recd for the Estates use for which no acct was kept

28.19. 5


Flat hire of Captn John Thomas £2.4.8; Captn [Robert] Crawford £2

4. 4. 8


Butter of Edward Valentine Overseer

5.13.10 1/2


Sundries of John Roan Overseer

18. 5.  


Horses running in the Marsh of Mr [Richard] Allan

6.  .  


Salt of Dyer Bristow

. 6.  


Rent of Peter Scott

12.  .  


4 Steers sold Mr Bartho. Dandridge

8.  .  


By Ditto Receivd by Mrs Custis of Joseph Valentine the Ests. Steward as by his Book





Profits unaccounted for in Colo. Custis’s Life time

70. 9. 8


Butter sold Sundries 561 lb.

20.19. 3


Brandy 82 Gallons

12. 6.  


Cattle 3 Cows 16 Beeves & 666 lib. Beef

56.18. 4


Corn 570½ Barrels

243.17. 6


Pork 19752 lib.

136.14.10


Wheat 1091½ bushels

185. 3. 9


Weather’s 8 and Lambs 7

7. 2.  


Sundries sold to the College

32. 5.  


Rents of Abra. Coles £4; Emery Hughes £8; Geo: Jones £5.3.9; Wm Keen £10; Michl McCarty £11; Geo. Powel £16; Ship Landg £5; Peter Scott 8£; [John] Warrington £20; Tho: Weather’s £10; Jno. Wheatley £19.11

116.14. 9


By Debts recd of Jas Carter £107.11.2; Majr [Harry] Gaines £44.2d.; Thos Ivy £1.1.3; Colo. [William] Macon £1.2; Pennington £7.10; Ben. Powel £⟨15⟩; Colo. [John] Syme 5/; Jno. Wheatley £10

186. 9. 7



£4853.14. 1 1/4
£23,632.13. 7 1/2


